Order entered June 29, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01495-CV

                    PANHANDLE STEEL ERECTORS, INC., Appellant

                                               V.

                                   LUIS CANTU, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-14032

                                           ORDER
       Before the Court is appellee’s June 28, 2018 unopposed motion for second extension of

time to file brief. We GRANT the motion and ORDER the brief to be filed no later than August

7, 2018. We caution appellee that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE